Exhibit 10.12
3COM CORPORATION
FORM OF FIRST AMENDMENT TO MANAGEMENT RETENTION
AGREEMENT
     This AMENDMENT is made and entered into pursuant to the MANAGEMENT
RETENTION AGREEMENT of [                    ] (the “Agreement”) by and between
3Com Corporation (the “Company”) and [          ] (“Employee”).
     WHEREAS, the Company desires to amend the Agreement to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
     NOW, THEREFORE, it is hereby agreed that the Agreement is amended in the
following respects, effective as of January 1, 2009, or such earlier date as
required to comply with Code Section 409A and guidance issued thereunder.
     1. Paragraph (a) of Section 3 is revised in its entirety to read as
follows:
“(a) Involuntary Termination other than for Cause, death or Disability or
Voluntary Termination for Good Reason Within Three (3) Months Prior to or Within
Twelve (12) Months Following a Change of Control. If, within three (3) months
prior to or within twelve (12) months following a Change of Control, the
Employee’s employment is terminated (i) involuntarily by the Company other than
for Cause, death or Disability or (ii) by the Employee pursuant to a Voluntary
Termination for Good Reason, then, subject to the Employee’s executing a mutual
release, as provided in the following paragraph, the Company shall provide the
Employee with the benefits described below upon such termination. “Termination
Date” shall mean herein the Employee’s last date of employment with 3Com
Corporation or, if later, the date on which the Employee incurs a separation
from service with 3Com Corporation as defined in Treasury
Regulation Section 1.409A-1(h).
The receipt of any severance or other benefits pursuant to this Section 3 will
be subject to the Employee signing and returning to the Company a separation
agreement and release of claims in substantially the form attached hereto as
Exhibit A (as updated at the Company’s discretion or to reflect applicable
local, state and federal law) (“Release Agreement”), by no later than forty-five
(45) days after the date of termination of Employee’s employment. Failure to
return the Release Agreement by the forty-fifth (45th) day, or revoking the
release of claims within the seven (7) day revocation period, will result in a
forfeiture of severance pay. The Release Agreement shall be furnished to the
Employee in sufficient time to enable the Employee to comply with the preceding
sentence, taking into account the period of time that the Employee must be given
to consider the terms of the Release Agreement under any applicable law.
(i) Lump-Sum Payment. A lump-sum cash payment in an amount equal to one hundred
percent (100%) of the Employee’s Annual Compensation, subject to all applicable
taxes and withholdings, to be paid within sixty-

 



--------------------------------------------------------------------------------



 



five (65) days of the Termination Date (the payment of which is intended to be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code) pursuant to the short-term deferral rules of Treasury Regulation
1.409A-1(b)(4));
(ii) Continued Employee Benefits. Company-paid health, dental, vision, long-term
disability, and life insurance coverage at the same level of coverage and
coverage tier as was provided to the Employee and/or the Employee’s dependents
immediately prior to the termination of his/her employment and at the same ratio
of Company premium payment to Employee premium payment as was in effect
immediately prior to the Change of Control (the “Company-Paid Coverage”).
Company-Paid Coverage shall continue until the earlier of (i) two (2) years from
the date of termination, or (ii) the date upon which the Employee and/or his/her
dependents become covered under another employer’s group health, dental, vision,
long-term disability, or life insurance plans that provide the Employee and/or
his dependents with comparable benefits and levels of coverage. For purposes of
Title X of the Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the
date of the “qualifying event” for the Employee and/or his/her dependents shall
be the date upon which the Company-Paid Coverage commences, and each month of
Company-Paid Coverage provided hereunder shall offset a month of continuation
coverage otherwise due under COBRA. To the extent that the period during which
the continued provision of medical and dental benefits falls within the
applicable COBRA continuation period, such continued provision of medical and
dental benefits is exempt from Code Section 409A under Treasury
Regulation Section 1.409A-1(b)(9)(v)(B). To the extent that the period during
which the continued provision of medical and dental benefits extends beyond the
applicable COBRA continuation period, the following shall apply: (a) the
premiums for continued medical and dental coverage shall be paid on a monthly
basis; (b) any amounts paid to or on behalf of the Employee as reimbursement for
medical and/or dental expenses shall be paid on or before the last day of the
year following the year in which such expense was incurred; (c) any amounts paid
to or on behalf of the Employee as reimbursement for medical and/or dental
expenses during one year will not affect the Employee’s eligibility for amounts
paid to or on behalf of the Employee as reimbursement for medical and/or dental
expenses during any other year; and (d) the right to continued coverage beyond
the applicable COBRA continuation period is not subject to liquidation or
exchange for another benefit. This paragraph shall be administered and
interpreted consistent with Treasury Regulation Section 1.409A-3(i)(1)(iv);
(iii) Pro-Rated Bonus Payment. A lump-sum cash payment equal to one hundred
percent (100%) of the Employee’s Target Bonus as in effect for the fiscal year
in which the Change of Control occurs, pro-rated by multiplying such Target
Bonus amount by a fraction, the numerator of

2



--------------------------------------------------------------------------------



 



which shall be the number of calendar days prior to occurrence of the Change of
Control during such fiscal year, and the denominator of which shall be
three-hundred and sixty-five (365), subject to all applicable taxes and
withholdings, to be paid within sixty-five (65) days of the Termination Date
(the payment of which is intended to be exempt from Section 409A of the Code
pursuant to the short-term deferral rules of Treasury Regulation
1.409A-1(b)(4));
(iv) Equity Compensation Accelerated Vesting. One hundred percent (100%) of the
unvested portion of any stock option, restricted stock or other Company equity
compensation held by the Employee shall automatically be accelerated in full so
as to become completely vested; provided, however, that if this occurs due to a
qualifying termination of employment occurring within three (3) months prior to
a Change of Control, such acceleration shall become effective upon the date of
the Change of Control, with transfer of shares, payment of cash, or removal of
restrictions on shares, whichever applicable, occurring as soon as practicable,
but in no event later than the sixtieth (60th) day following the Employee’s
termination of employment or Change of Control, whichever is later.
Notwithstanding the foregoing, if the Employee is a “specified employee” (within
the meaning of Treasury Regulation Section 1.409A-1(i) and as applied according
to procedures of the Company) and the award is subject to Code Section 409A,
transfer of shares shall occur on the first market day following the six (6)
month anniversary of the Employee’s termination of employment; and
(v) Extension of Stock Option and Stock Appreciation Right Post-Termination
Exercisability. The post-termination exercise period of any outstanding Company
stock options and stock appreciation rights held by the Employee shall be
extended to the lesser of (A) one (1) year from the Employee’s termination date,
or (B) the original term of the award.”
     2. Add a new sentence at the end of Section 4(b) to read as follows:
“In no event shall payment be made later than the end of the year following the
year in which Employee remits the related taxes.”
     3. Paragraph (d) of Section 5 is revised in its entirety to read as
follows:
“(d) Change of Control. “Change of Control” means the occurrence of any of the
following events:
(i) Any Person becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then outstanding voting securities; or

3



--------------------------------------------------------------------------------



 



(ii) The consummation of the sale or change in ownership of a substantial
portion of the Company’s assets (i.e., the total gross fair market value of the
Company’s assets acquired during the twelve (12) month period ending on the date
of the most recent acquisition equals more than fifty percent (50%) of the total
gross fair market value of all of the Company’s assets (without regard to
associated liabilities) immediately before such acquisition or acquisitions)
other than a transfer of assets to a related person as described in Treasury
Regulation Section 1.409A-3(i)(5)(vii)(B); or
(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or
(iv) A change in the composition of the Board occurring within a twelve
(12) month period, as a result of which fewer than a majority of the directors
are Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the date upon which this Agreement was
entered into, or (B) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of those directors whose election
or nomination was not in connection with any transaction described in
subsections (i), (ii), or (iii) above, or in connection with an actual or
threatened proxy contest relating to the election of directors to the Company.”
     4. Paragraph (g) of Section 5 is revised in its entirety to read as
follows:
(g) Voluntary Termination for Good Reason. “Voluntary Termination for Good
Reason” shall mean the Employee’s voluntary resignation following the initial
existence of one or more of the following conditions arising without the consent
of the Employee:
1. a material diminution in the Employee’s base compensation;
2. a material diminution in the Employee’s authority, duties, or
responsibilities;
3. a material change in the geographic location at which the Employee must
perform services; or
4. any other action or inaction that constitutes a material breach by the
Company of the agreement, if any, under which the Employee provides services.

4



--------------------------------------------------------------------------------



 



Notwithstanding the forgoing, no such condition described herein shall
constitute a Voluntary Termination for Good Reason unless (i) the Employee has
given written notice to the Company specifying the condition relied upon for
such termination within ninety (90) days of the initial existence of the
condition and the Company has been given thirty (30) days to remedy the
condition and has not done so within such thirty (30) days and (ii) the
Employee’s Termination Date occurs within six (6) months of the initial
existence of one or more of the conditions specified.”
     5. Paragraph (b) of Section 8 is revised in its entirety to read as
follows:
(b) Notice of Termination. Not less than thirty days prior to a termination for
Cause, the Company must provide to the Employee notice of termination,
indicating the specific termination provision in this Agreement relied upon.
Said notice shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
shall specify the final date of employment.
     6. A new Section 9 is added and the remaining sections are renumbered
accordingly:
(a) Payment of Severance Benefits. Notwithstanding anything to the contrary in
this Agreement, if Employee is a “specified employee” within the meaning of
Section 409A and as applied according to procedures of the Company at the time
of Employee’s termination of employment (other than due to death), then the
severance benefits payable to Employee under this Agreement, if any, and any
other severance payments or separation benefits payments that may be considered
deferred compensation under Section 409A (together, the “Deferred Compensation
Separation Benefits”) otherwise due to Employee on or within the six (6) month
period following Employee’s termination of employment will accrue during such
six (6) month period and will become payable in a lump sum payment (less
applicable withholding taxes) on the date six (6) months and one (1) day
following the date of Employee’s termination of employment. All subsequent
payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Employee dies following his or her termination of employment but
prior to the six (6) month anniversary of his or her date of termination, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum (less applicable withholding taxes) to Employee’s estate as soon as
administratively practicable after the date of Employee’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment of
severance benefits to Employee under this Agreement that is made by March 15 of
the calendar year following Employee’s termination of employment and is intended
to not constitute a “deferral of compensation” by virtue of the “short term
deferral” rule of Treasury Regulations Section 1.409A-1(b)(4) shall constitute a
“separate payment” for purposes of application of that rule.

5



--------------------------------------------------------------------------------



 



(b) Amendments to this Agreement with Respect to Section 409A. The severance
payments and other benefits provided under this Agreement are intended to not
constitute a “deferral of compensation” under Section 409A, to the extent
possible, or, to the extent not so possible, to comply with the requirements of
Sections 409A(a)(2), (3) and (4) of the Code so that none of the severance
payments and benefits to be provided hereunder will be subject to the income
inclusion, additional tax or interest provisions of Section 409A(a)(1), and any
ambiguities herein will be interpreted in accordance with that intent. The
Company and Employee agree to work together in good faith to consider amendments
to this Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or interest
or income recognition prior to actual payment to Employee under
Section 409A(a)(1).”
* * *
(signature page follows)

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this First Amendment
to the Agreement, in the case of the Company by a duly authorized Employee’s, as
of the day and year written below.

                     
 
  COMPANY:                
 
                   
 
  3COM CORPORATION                
 
                   
 
          Date:        
By:
 
 
         
 
   
 
                   
 
  EMPLOYEE:                
 
                   
 
          Date:        
 
 
 
         
 
   

7